Action against an indorser by a bank which was both maker and drawee of twenty-three checks upon which the payee’s indorsements were forged. Order and judgment dismissing complaint on defendant’s motion, made under rule 107 of the Rules of Civil Practice, on the ground that'the action is barred by the Statute of Limitations, unanimously affirmed, with ten dollars costs and disbursements. The loss occurred and the cause of action accrued when the drawee made payment upon the forged indorsements. (Leather Manufacturers’ Bank v. Merchants’ Bank, 128 U. S. 26.) Present — Close, P. J., Carswell, Johnston, Adel and Lewis, JJ. [182 Misc. 7.] [See post, p. 906.]